Citation Nr: 1216077	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for bronchitis/pleurisy, to include as a result of exposure to asbestos.

3.  Entitlement to service connection for skin cancer, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for residuals of the removal of moles.

5.  Entitlement to service connection for a fungal infection.

6.  Entitlement to service connection for the loss of a toenail on the great toe of the left foot.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a right ankle disability.

10.  Entitlement to service connection for a right shoulder disability.

11.  Entitlement to service connection for a broken finger of the left hand.

12.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to September 1977, including service in Vietnam.  He also served in the Navy Reserves prior to February 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran's appeal had originally included the issues of entitlement to service connection for tinnitus and post-operative Thompson quadricepsplasty; however, during the pendency of the appeal, the RO granted those benefits in a December 2010 rating decision.  Accordingly, the issues of entitlement to service connection for tinnitus and post-operative Thompson quadricepsplasty no longer remain in appellate status, and no further consideration is required.

In June 2011, the Veteran and his wife testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The claims of service connection for skin cancer, residuals of the removal of moles, fungal infection, loss of toenail on the great toe of the left foot, a low back disability, a left ankle disability, a right ankle disability and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Objective evidence of a current respiratory disability is not shown.

3.  Objective evidence of chronic bronchitis or pleurisy is not shown.

4.  The Veteran had a nevus removed from the right calf in September 1974 while in service and his service discharge examination reveals that this removal resulted in a scar on the right calf.

5.  During his June 2011 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of the issue of entitlement to service connection for a broken finger of the left hand.

5.  During his June 2011 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of the issue of entitlement to an initial compensable disability rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A respiratory disorder was neither incurred in nor aggravated by active military service; and this condition cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Chronic bronchitis/pleurisy was neither incurred in nor aggravated by active military service; and this condition cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Residuals from the removal of a nevus were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

4.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for a broken finger of the left hand have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to an initial compensable disability rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist
	
When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims, a letter dated in September 2005 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the Veteran was not informed of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection until he received the March 2006 letter which also notified him of VA's determination in the enclosed rating decision.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Veteran was given an opportunity to respond following this notice, and the claims were subsequently readjudicated in the April 2008 statement of the case and August 2010 supplemental statement of the case, and therefore any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

A Veterans Law Judge who conducts a hearing must fulfill the following two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2010); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The representative and the Veterans Law Judge asked questions to ascertain information to substantiate the Veteran's claim.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and held the record open to give the Veteran an opportunity to submit additional evidence.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits. The Veteran's representative and the Veterans Law Judge asked questions to draw out the evidence which was pertinent to the Veteran's claim for service connection. As such, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

VA has secured or attempted to secure all relevant documentation to the extent possible.  Available service treatment and personnel records, VA and private treatment records are of record, as well as VA examination reports.  The written contentions of the Veteran and his representative are also of record.  The transcript of the Veteran's and his wife's testimony at a personal hearing is also of record.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the January 2006 VA respiratory examination report shows that the examiner reviewed the Veteran's claims files in conjunction with the examination and provided opinions regarding whether the Veteran had a current respiratory disorder and/or chronic bronchitis/pleurisy that was caused by his service or in-service exposure to asbestos; the examiner supplied explanations for her conclusions that were based on specific records in the claims files.  Therefore, the Board finds that this opinion provides adequate bases for deciding the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

Finally, the Veteran requested that his claims for service connection for a broken finger of the left hand and for an increased initial disability rating for bilateral hearing loss be withdrawn at the time of his personal hearing before the undersigned.  Therefore, it is unnecessary to discuss VCAA duties with respect to these issues.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered, in active service; and (3) competent evidence of a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

VA law and regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(3)(2011).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to herbicides during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii)(2011).

In the present case the Veteran's service personnel records indicate that he served in the Republic of Vietnam from March 1966 to June 1966 in the Naval Construction Battalion.  Exposure to Agent Orange is therefore presumed.

There is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims; however, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

With respect to claims for service connection for a disability involving asbestos exposure, VA must make a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR IV.ii.2.C.9.h.  

Inhalation of asbestos fibers can produce cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21- 1MR IV.ii.2.C.9.b.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR IV.ii.2.C.9.f.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Nevertheless, while the Board must consider lay evidence, it may attribute to it whatever weight it deems appropriate.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).

Respiratory Condition and Bronchitis/Pleurisy

The Veteran contends that he had bronchitis before service, that it flared during service and that he has been treated for bronchitis on a yearly basis since service.  He believes that his alleged chronic bronchitis/pleurisy is the result of his in-service exposure to asbestos.  The Veteran further contends that he has a respiratory condition other than bronchitis/pleurisy that is a result of his exposure to herbicides in service.  

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bronchitis/pleurisy or for any other respiratory disability.  Initially, although the Veteran testified that he had pleurisy twice while in service, his service treatment records show no evidence that he was ever diagnosed with pleurisy in service.  The service treatment records fail to show that he had chronic bronchitis prior to his service, but do indicate he was diagnosed and treated for bronchitis on one occasion in January 1973.  Subsequent service treatment records show no relevant complaints, findings, treatment or diagnoses and the September 1977 discharge examination report shows that clinical evaluation of the Veteran's lungs and chest was normal.  

The Veteran testified that after his discharge from service he was treated by both VA and private physicians on a yearly basis for chronic bronchitis.  He further testified that he had not been diagnosed with pleurisy since his discharge from service.  However, VA and private treatment records, dated as early as May 1997, show the Veteran was treated for diagnosed bronchitis on only one occasion, in February 2001.  Further, the VA and private treatment records, while noting his history of "remote pleurisy" on one occasion in June 1997, repeatedly indicate no relevant complaints, findings, treatment or diagnoses.  Indeed several treatment records specifically note that the Veteran was in no respiratory distress or that his lungs were clear.  The record fails to show a chronic respiratory disorder.  Additionally, during the January 2006 VA respiratory examination, the examiner notes that the Veteran's duties in service included building piers and other construction jobs utilizing concrete and sheetrock and that his exposure to asbestos was conceded.  The examiner further noted that the Veteran's exposure to herbicides was also presumed.  Pulmonary function testing, as well as a chest X-ray study revealed no evidence of pulmonary impairment.  The examiner further noted that the veteran had had no emergency room visits or hospitalizations for respiratory complaints and that there was nothing to indicate symptoms of asbestos.  The examiner diagnosed untreated seasonal allergies with associated chronic cough secondary to post-nasal drip.  The examiner opined that there was no evidence of impaired pulmonary function from any source.

Although the Veteran believes that he has either chronic bronchitis/pleurisy as a result of his exposure to herbicides in service or another respiratory disability as a result of his asbestos exposure in service and /or exposure to herbicides, the Board finds that the post-service January 2006 VA examiner's opinion to be competent and persuasive in finding that the Veteran does not currently have a respiratory disability, chronic bronchitis or pleurisy.  The Veteran is not competent to provide medical evidence concerning the diagnosis of a respiratory disability, chronic bronchitis or pleurisy and the evidence fails to show that he currently has these disorders.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.  While the Board has considered the Veteran's contentions, the objective evidence of record fails to show any diagnosed chronic bronchitis/pleurisy or any other respiratory disability or identifiable underlying disabilities with regard to these claims.  Thus, the preponderance of the evidence of record does not establish that the Veteran currently has a respiratory disorder, chronic bronchitis and/or pleurisy.  

Residuals of the Removal of a Nevus/Moles

The Veteran seeks service connection for removal of moles.  The Board observes that the Veteran's service treatment records show that in September 1974, the Veteran had a pigmented nevus (mole) or birthmark removed from his right calf.  The Veteran's discharge examination revealed a scar on the Veteran right calf as a result of the removal of the nevus.  Given the foregoing, the Board finds that service connection for residuals of the removal of a nevus on the right calf is warranted.

Service Connection for Broken Finger of the Left Hand and Initial Compensable Disability Rating for Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the course of his June 2011 Board hearing, the Veteran notified VA of his desire to withdraw his appeal regarding his claims for service connection for a broken finger of the left hand and for an initial compensable disability rating for his service-connected bilateral hearing loss.  As such, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

Service connection for a respiratory disability other than bronchitis/pleurisy is denied.

Service connection for bronchitis/pleurisy is denied.

Service connection for residuals of the removal of a nevus, claimed as moles of the right calf is granted.

The appeal for service connection for a broken finger of the left hand is dismissed.

The appeal for an initial compensable disability rating for bilateral hearing loss is dismissed.


REMAND

As it pertains to the Veteran's claim of service connection for skin cancer, the Veteran claims that he had signs of skin cancer while in service and that he was told by a corpsman that he should check his skin because he could see that the Veteran was getting skin cancer.  The Veteran related that he had problems related to his skin while in Vietnam and Okinawa.  The question becomes whether the Veteran currently has skin cancer, or any residuals thereof, which is related to service, including his service in Vietnam and Okinawa.  As this is a medical question, the Veteran should be schedule for a VA examination to include an opinion concerning the etiology of any skin cancer or residuals thereof.

The Veteran claims that while in Vietnam he developed fungal infections.  He also states that these infections resulted in the loss of his toenail on the great toe of the left foot.  He stated that these infections started in service and that they continued after service.  A VA examination, including an opinion, is needed to ascertain whether any postservice fungal infections, with resultant loss of the great toenail of the left foot, is related to service.  As it pertains to this issue, the Veteran should be given an opportunity to submit all postservice treatment records concerning a fungal infection and loss of the great toenail of the left foot.

Turning to the claim of service connection for a back disability, right and left ankle disabilities, and a right shoulder disability, the Board notes that further development is warranted.  The Veteran claims that he injured these joints in service.  As it pertains to the back, he claims that he did a lot of lifting in service, causing injury to his back.  He reported that he injured his ankles while playing basketball and that he has also injured his right shoulder in service.  Service medical records show that in March 1973, the Veteran sustained trauma to the left lower leg and that he complained of pain, and edema and that the left ankle was hot to the touch.  It was reported that the Veteran was hit by a softball.  Postservice medical records show that he has right shoulder rotator cuff tendonitis and acromioclavicular joint arthritis.  The medical question which must be addressed is whether the Veteran currently has a back disability, a left and/or right ankle disability, or a right shoulder disability which is due to service, including any alleged injury suffered in service.  Consequently, a VA examination and medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran and give him an opportunity to submit relevant medical records regarding his claims on appeal.  The Veteran should be instructed that relevant evidence includes records showing that he has the disability of which he claims service connection and evidence showing that his claimed disabilities are related to service (i.e. medical nexus opinion evidence showing a connection between what he has now and service).

2.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination(s) so as to ascertain the extent, nature, and etiology of his asserted back disorder, left and right ankle disability, and right shoulder disability.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  A discussion of the Veteran's documented medical history and assertions should be included.  All tests or studies deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail.

The examiner is directed to clearly identify all disorders of the back, left and right ankle, and right shoulder.  For each back disorder, left and right ankle disorder, and right shoulder disorder found, the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the disorders found on examination or within a review of the claims file was incurred/caused by service, to include the in-service incident which are alleged by the Veteran.

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.  In forming the opinion, the examiner must be advised that lay statements may be used to support a diagnosis. In that regard, the examiner should address whether there is any medical support for finding that any current disability found concerning the back, ankles and right shoulder is related to the Veteran's assertion of injuring his back, ankles and right shoulder in service.  In this regard, the examiner should address whether the Veteran's lay statements concerning injuries in service and symptoms following service are consistent or inconsistent with a finding that any disability found is related to service.  

3.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination skin examination to ascertain the extent, nature, and etiology of his asserted skin cancer, including any residuals thereof, fungal infection, and loss of the toenail on the great toe of the left foot.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  A discussion of the Veteran's documented medical history and assertions should be included.  All tests or studies deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail.

The examiner is directed to state whether the Veteran currently has skin cancer, including residuals thereof; chronic fungal infections, including residuals thereof; and/or loss of a toenail on the great toe of the left foot .  The examiner must render an opinion, consistent with sound medical principles, as to whether any found disability (i.e. skin cancer, including residuals thereof; chronic fungal infections, including residuals thereof; and/or loss of a toenail on the great toe of the left foot ) is at least as likely as not (50 percent or greater probability) incurred in or caused by service, to include any in-service incidents which are alleged by the Veteran.

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.  In forming the opinion, the examiner must be advised that lay statements may be used to support a claim.  In that regard, the examiner should address whether there is any medical support for finding that any current skin cancer, including residuals thereof; chronic fungal infections, including residuals thereof; and/or loss of a toenail on the great toe of the left foot, including residuals thereof, is related to the Veteran's service, including service  in Vietnam and/or Okinawa.  In this regard, the examiner should address whether the Veteran's lay statements concerning in- service complaints, and treatment, as well as symptoms following service, are consistent or inconsistent with a finding that he has skin cancer, including residuals thereof; chronic fungal infections, including residuals thereof; and/or loss of a toenail on the great toe of the left foot which is related to service.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


